DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites: “comprising trimming the elongated profiled strip a plurality of times, stamping the elongated profiled strip a plurality of times, and cutting a plurality of elongated profiled parts are cut from the elongated profiled strip.” It is not clear if the “stamping” steps are an addition to the “stamping” step set forth in claim 1 which requires “stamping the elongated profiled strip” or including the stamping step from claim 1. It is further unclear if these steps are required to be completed after the stamping step set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bueltmann (EP 1344583) in view of Gutowski (US Patent 5,142,894).
Bueltmann discloses a method comprising:
a profiling device (reference numeral 9, shown as rollers in Figure 3) to produce a profiled strip; and
a stamping (stamping device 11 having tool 13) the profiled strip in at least one longitudinal section, by which the one longitudinal section of the profiled strip is offset and has a different cross-section relative to the another longitudinal section in a direction perpendicular and vertical to a longitudinal direction of the profiled strip [as seen in Figures 1-3 and in paragraph 0020].
Gutowski is relied upon to teach trimming at least one longitudinal section of a flat strip (274) to produce a trimmed longitudinal section, while at least one longitudinal section of the flat strip remains as an untrimmed longitudinal section, as seen from Figure 10 to Figure 11 and then profiling the trimmed strip [producing a profiled strip from the flat strip 272 by roll-forming heads 36A-36G, Column 7, lines 55-65]. Gutowski further teaches that the trimming and profiling steps can be performed in a different sequences, but it is preferable to have trimming before profiling in order to maximize machining time and reduce wear on the device [Column 9, lines 14-35]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a trimming device prior to the profiling device of Bueltmann, as taught by Gutowski, since it maximizes machining time and reduces wear on the device.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
The following limitations are considered to be intended use:
“for trimming at least one longitudinal section of the flat strip to produce a trimmed longitudinal section, while at least one longitudinal section of the flat strip remains as an untrimmed longitudinal section”
“for profiling the trimmed longitudinal section and the untrimmed longitudinal section of the flat strip to product the elongated profiled strip”

With regards to claim 15, Bueltmann discloses further comprising a length-cutting device (scissors 20) provided after the stamping device (11) in the running direction of the strip for cutting to length profiled parts from the strip [paragraphs 11 and 23].

Reasons for Allowance
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-11 are allowed. It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “stamping the elongated profiled strip in at least the trimmed longitudinal section, by which the trimmed longitudinal section of the elongated profiled strip is offset and has a different cross-section relative to the untrimmed longitudinal section in a direction perpendicular and vertical to a longitudinal direction of the elongated profiled strip” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on March 3, 20221, the subject matter is deemed to be allowable. Further explanation can be 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed August 3, 2021, with respect to art rejections of method claims 1-8 and 11 set forth in the Office action mailed on March 3, 2021 have been fully considered and are persuasive.  Therefore, the art rejection of the method claims have been withdrawn. 
It is noted that while Applicant's arguments did not specifically address apparatus claims 14 and 15; nevertheless, the arguments with respect to Bueltmann in view of Gutowski were fully considered in light of the apparatus claims but they are not persuasive. Please note the limitations from claim 14 that are considered to be recitations of intended use (set forth above). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Additionally, the limitation “resulting in the trimmed longitudinal section of the elongated profiled strip being offset and having a different cross-section relative to the untrimmed longitudinal section in a direction perpendicular and vertical to the longitudinal direction of the elongated profiled strip” is further considered to be an intended result of the intended use of the device and therefore not given the same patentable weight as indicated in the method claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA M EKIERT/Primary Examiner, Art Unit 3725